DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 23-42 (New)
Claims 1-22 (Canceled)

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 12-16 of U.S. Patent 10714960. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 23-42 of the current application are either anticipated, or would have been obvious over, by claims 1-8 and 12-16 of U.S. Patent 10714960.

16/890389

U.S.10714960
Claim 23:  A wireless charging device, comprising: a resonator having coil windings that include an inner winding having an inner coupling and an outer winding having an outer coupling, wherein the wireless charging device is configured to be selectively operable in: a first mode of operation in which the inner coupling is connectable to a power source to power to the resonator; and a second mode of operation in which the outer coupling is connectable to the power source to power the resonator.
Claim 24: The wireless charging device of claim  23, wherein: in the first mode of operation, the outer coupling is electrically closed; and in the second mode of operation, the inner coupling is electrically closed. (See Note below)
Claim 25: The wireless charging device of claim 24  wherein the resonator further comprises an inline capacitor, the outer coupling being electrically closed via the inline capacitor in the first mode of operation and the inner coupling being electrically closed via the inline capacitor in the second mode of operation. (See Note below).
Claim 26: The wireless charging device of claim 23, further comprising a controller that is configured to control the wireless charging device to selectively operate in the first and second modes of operation.
Claim 27: The wireless charging device of claim 23, wherein the wireless charging device is configured to receive a control signal that controls the wireless charging device to selectively operate in the first and second modes of operation. (See Note below).

Claim 1: A wireless charging device, comprising:
a resonator having an inline capacitor and coil windings that include an inner winding having first and second inner coupling points and an outer winding having first and second outer coupling points, the resonator configured to generate a magnetic field; and
a controller that is configured to control a selective connection of:
in a first mode of operation, the first and second inner coupling points of the inner winding to a power source to power to the resonator, and the first outer coupling point to the second outer coupling point via the inline capacitor; and
in a second mode of operation, the first and second outer coupling points of the outer winding to the power source to power the resonator, and the first inner coupling point to the second inner coupling point via the inline capacitor.


Claim 28: The wireless charging device of claim 23, further comprising one or more tuning capacitors connected in series between the power source and the coil windings.
Claim 2: The wireless charging device of claim 1, further comprising: one or more tuning capacitors connected in series between the power source and the coil windings.

Claim 29: The wireless charging device of claim 23, wherein the inner winding is an innermost winding of the coil windings and the outer winding is an outermost winding of the coil windings.
Claim 3: The wireless charging device of claim 1, wherein the inner winding is an innermost winding of the coil windings and the outer winding is an outermost winding of the coil windings.

Claim 30: The wireless charging device of claim 23, wherein the outer winding of the coil windings has a higher impedance than the inner winding.
Claim 4: The wireless charging device of claim 1, wherein the outer winding of the coil windings has a higher impedance than the inner winding.
Claim 31: The wireless charging device of claim 23, wherein the coil windings are substantially concentrically arranged.
Claim 5: The wireless charging device of claim 1, wherein the coil windings are substantially concentrically arranged.
Claim 32: The wireless charging device of claim 23, wherein the resonator is configured to generate a larger current in the inner winding of the coil windings than the outer winding of the coil.
Claim 6: The wireless charging device of claim 1, wherein the resonator is configured to generate a larger current in the inner winding of the coil windings than the outer winding of the coil.
Claim 33:  The wireless charging device of claim 32, wherein the resonator is configured to generate the larger current in the inner winding of the coil windings than the outer winding of the coil in the presence of one or more conductive surfaces positioned adjacent to the wireless charging device.
Claim 7: The wireless charging device of claim 6, wherein the resonator is configured to generate the larger current in the inner winding of the coil windings than the outer winding of the coil in the presence of one or more conductive surfaces positioned adjacent to the wireless charging device.

Claim 34: The wireless charging device of claim 23, wherein the outer winding is configured to limit Eddy current generation in one or more conductive surfaces positioned adjacent to the wireless charging device.
Claim 8: The wireless charging device of claim 1, wherein the outer winding is configured to limit Eddy current generation in one or more conductive surfaces positioned adjacent to the wireless charging device.
Claim 35: A wireless charging device, comprising:
a resonator including coil windings that include an inner winding having an inner coupling and an outer winding having an outer coupling, the resonator configured to generate a magnetic field; and
a selectively configured feed connectable to: (a) the inner coupling and (b) the outer coupling, the feed being configured to connect to a power source to power the resonator, wherein:
in a first mode of operation, the inner coupling are configured to connect to the feed to connect the inner coupling to the power source; and
in a second mode of operation, the outer coupling are configured to connect to the feed to the power source.
Claim 36:  The wireless charging device of claim 35, wherein: in the first mode of operation, the outer coupling is electrically closed; and in the second mode of operation, the inner coupling is electrically closed. (See Note below)
Claim 37:  The wireless charging device of claim 36, wherein the resonator further comprises an inline capacitor, the outer coupling being electrically closed via the inline capacitor in the first mode of operation and the inner coupling being electrically closed via the inline capacitor in the second mode of operation. (See Note below)
Claim 38:  The wireless charging device of claim 35, wherein, in a third mode of operation, the inner coupling and the outer coupling are configured to connect to the power source.

Claim 12: A wireless charging device, comprising:
a resonator having an inline capacitor and coil windings that include an inner winding having first and second inner coupling points and an outer winding having first and second outer coupling points, the resonator configured to generate a magnetic field; and
selectively configured feed points connectable to: (a) the first and the second inner coupling points and (b) the first and the second outer coupling points of the resonator, the feed points being configured to connect power to the resonator, wherein:
in a first mode of operation, the first and the second inner coupling points of the inner winding of the coil are connected to a power source to connect the power to the resonator, and the first outer coupling point is connected to the second outer coupling point via the inline capacitor;
in a second mode of operation, the first and the second outer coupling points of the outer winding of the coil are connected to the power source to connect the power to the resonator, and the first inner coupling point is connected to the second inner coupling point via the inline capacitor; and
in a third mode of operation, the first and the second inner coupling points and the first and second outer coupling points are connected to the power source.

Claim 39: The wireless charging device of claim 35, wherein the feed is selectively connected based on one or more characteristics of the wireless charging device or an associated power receiving unit.
Claim 13: The wireless charging device of claim 12, wherein the feed points are selectively connected based on one or more characteristics of the wireless charging device or an associated power receiving unit.
Claim 40: The wireless charging device of claim 39, wherein the one or more characteristics comprise: the current of the resonator, a voltage induced in the power receiving unit, and/or a mutual impedance 

Claim 14: The wireless charging device of claim 13, wherein the one or more characteristics comprise one or more of: the current of the resonator, a voltage induced in the power receiving unit, and a mutual impedance between the wireless charging device and the power receiving unit.

Claim 41: The wireless charging device of claim 35, wherein the feed is selectively connected based on a control signal received by the wireless charging device.
Claim 15: The wireless charging device of claim 12, wherein the feed points are selectively connected based on a control signal received by the wireless charging device
Claim 42: The wireless charging device of claim 35, further comprising one or more tuning capacitors connected in series between the power source and the coil windings.
Claim 16: The wireless charging device of claim 12, further comprising: one or more tuning capacitors connected in series between the power source and the coil windings.



Note: ** It's noted that, although the conflicting claims (1 and 12) do/does not explicitly recite (…the outer coupling is electrically closed … the inner coupling being electrically closed…) and (..the control signal…), inherently the inner and outer couplings must be electrically closed by a control signal from the controller, in order for the circuit to operate in the way recited. That is, the inner and outer couplings must be electrically closed following the controller selecting a connection as recited. Consequently, claim 1 anticipates claims 24-25 and 27; and claim 12 anticipates claims 36-37 in the manner noted above.**
Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2015/0303708, U.S. 2016/0012966, U.S. 2011/0046438 and U.S. 2013/0106420.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DUNG V BUI/Examiner, Art Unit 2859